Citation Nr: 0708309	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder from March 30, 2001, to 
August 3, 2005.

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder from August 4, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), evaluating it as 30 percent disabling 
effective March 30, 2001 (the date that VA received the 
veteran's claim for service connection), and denied the 
veteran's claim of entitlement to a compensable  rating for a 
scar of the right lower leg.  The veteran disagreed with this 
decision in July 2002 and, in a statement of the case issued 
in December 2002, the RO granted a 10 percent rating for the 
veteran's scar of the right lower leg, effective March 30, 
2001 (the date that VA received the veteran's increased 
rating claim).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran perfected a timely appeal on both claims in 
February 2003 and requested a Travel Board hearing.  This 
hearing was held in August 2003 before a Veterans Law Judge 
who later retired from the Board.  At his hearing, the 
veteran withdrew his appeal for an increased rating for a 
scar of the right lower leg.  See 38 C.F.R. § 20.204(b).  
Accordingly, this issue is no longer in appellate status.  

In June 2005, the Board dismissed the veteran's increased 
rating claim for a scar of the right lower leg because it had 
been withdrawn by the veteran and remanded the veteran's 
claim of entitlement to an initial rating in excess of 30 
percent for PTSD to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development.  In a 
January 2006 rating decision, the RO granted a 70 percent 
rating for the veteran's PTSD effective August 4, 2005 (the 
date of VA treatment records showing increased symptoms).  
Because the initial ratings assigned to the veteran's 
service-connected PTSD are not the maximum ratings available 
for this disability, his initial rating claims remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); 
see also Fenderson, supra.

Pursuant to VA regulations, the Board notified the veteran in 
December 2006 that he was entitled to another Board hearing 
since the Veterans Law Judge who had conducted his August 
2003 Travel Board hearing had since retired.  See 38 C.F.R. 
§ 20.707 (2006).  The veteran responded later in December 
2006 with a statement that he did not want another Board 
hearing.

The issue of entitlement to an initial rating in excess of 70 
percent for post-traumatic stress disorder from August 4, 
2005, is REMANDED to the RO/AMC.  VA will notify you if 
further action is required on your part.



FINDING OF FACT

From March 30, 2001 to August 3, 2005, the veteran's service-
connected PTSD was manifested by sleep disturbance, anxiety, 
nightmares, occasional panic attacks, obsessive rituals, and 
some paranoia; the overall degree of psychiatric impairment 
more nearly approximates occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks rather than occupational and social impairment with 
reduced reliability and productivity. 


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for PTSD, between March 30, 2001, and August 3, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2001 effectively informed the veteran to submit all 
relevant evidence in his possession and notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).    

As noted above, in January 2006, the RO granted the veteran's 
initial rating claim in excess of 30 percent for PTSD.  The 
May 2001 letter fails to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims for the disability on appeal.  
Despite the inadequate notice provided to the veteran on the 
latter elements, the Board finds no prejudice to him in 
proceeding with the issuance of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby., Such failure here is harmless because the 
preponderance of the evidence is against the veteran's claim 
for ratings in excess of 30 percent and 70 percent during the 
periods of time at issue and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

As to the timing of the VCAA notice, the May 2001 VCAA letter 
notified above was furnished prior to the October 2001 RO 
decision that is the subject of this appeal.  Pelegrini, 
supra,

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes private 
treatment records and VA medical records, including VA 
examination reports.  The veteran has been provided thorough 
VA psychiatric examinations that are adequate for rating the 
first period of time at issue.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

The veteran stated on a "Medical History Form" dated in 
June 2001 that he had not been treated since active service 
for his claimed PTSD.  He contended that he had experienced 
sleep disturbance and depression "for years" and that his 
PTSD had affected his relationships with his family.  

On VA (fee-based) outpatient psychiatric examination in 
September 2001, the veteran complained of difficulty coping 
with anxiety and being guarded and lonely "for a lot of 
years."  He also complained of intrusive memories of his 
Vietnam experiences, sleeplessness, difficulty talking about 
his Vietnam experiences, nightmares about his Vietnam 
experiences 2 to 3 times a week, some panic attacks, and 
obsessive-compulsive features.  He denied any prior mental 
health treatment.  Following service, the veteran worked in a 
mortgage business until starting his own mortgage company 
3 years earlier.  He was working full-time.  The examiner 
stated that he had reviewed all of the veteran's available 
medical records prior to the examination.  The examiner also 
stated that the veteran was very anxious, vague, and not very 
precise when describing his in-service experiences in Vietnam 
because of increased anxiety and emotion.  The veteran had 
been married to his wife for 33 years and had 2 grown 
daughters.  

Mental status examination of the veteran in September 2001 
showed that he was very anxious, shaky, and tearful, with 
normal thought processes, a clear but very soft voice, no 
delusions or hallucinations although he described hearing 
"several people talking in his ear" during daydreams, no 
inappropriate behavior, no suicidal or homicidal ideation, 
fine personal hygiene, orientation times three, intact 
memory, panic attacks "but not very often," no symptoms of 
major depression although he stated that he felt 
"chronically depressed," very poor sleep, and nightmares 
that occurred nightly.  The veteran stated that he thought 
about his Vietnam experiences constantly.  He avoided 
activities or places that reminded him of Vietnam and had a 
lot of gaps in his memory about his Vietnam experiences.  He 
reported "a lot of hostility towards a lot of people."  He 
had anger outbursts and a very difficult time with 
concentration, an easily exaggerated startle response, 
hypervigilance, and feelings of paranoia "most of the 
time."  He was very protective of his family.  The examiner 
stated that the veteran fit all of the criteria for PTSD.  
The veteran's Global Assessment of Functioning (GAF) score 
was 65, indicating some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  The diagnoses included PTSD.

In a July 2002 Notice of Disagreement, the veteran contended 
that he had "suffered with PTSD for over thirty years."  He 
experienced flashbacks and panic attacks 4 to 5 times a week 
or more than 1 per day at times.  This caused sleep 
disturbance and interfered with his employment and 
concentration at work.  The veteran also stated on a VA Form 
21-4138 dated in September 2002 that he was not receiving any 
current treatment for PTSD.

The veteran testified about his PTSD symptoms at his August 
2003 Travel Board hearing.  He described daily panic attacks 
and "terrible outbursts of anger."  He was self-employed 
and had worked with a business partner for 30 years.  He had 
difficulty concentrating when he was at work.  The veteran 
also submitted a July 17, 2003, statement from J.A.R., Ph. D. 
(Dr. J.A.R.) (initials used to protect privacy), concerning 
his mental health treatment.  The veteran waived RO 
jurisdiction over the statement.

In his July 17, 2003, statement, Dr. J.A.R. noted that he had 
treated the veteran on three occasions for PTSD.  Dr. J.A.R. 
stated that the veteran "exhibits all the classic symptoms 
of a veteran with PTSD" and had "pronounced" sleep 
disturbance.  It was noted that the veteran was self-employed 
and that his daughter was an employee at his business and was 
able to cover for him.  The veteran was hypervigilant and 
felt unable to control intrusive daily thoughts of his 
Vietnam experiences.  He also complained of increasing memory 
problems and that his PTSD affected his attention and 
concentration as well.  

In August 2005, the veteran submitted a statement dated 
July 28, 2003, from Dr. J.A.R.  The physician indicated again 
that the veteran's prior mental health treatment was 
reviewed.  The veteran was hypervigilant, somewhat paranoid, 
and totally preoccupied with thoughts of his Vietnam service.  
He experienced daily intrusive recollections and exploded in 
to fits of rage and anger daily over minor matters.  
Dr. J.A.R. also stated that the veteran's thoughts were 
"locked in the past (Vietnam) [and] his feelings are 
associated with those thoughts."  Dr. J.A.R. stated that the 
veteran would not be working if he did not run his own 
business.  

On VA PTSD examination in August 2005, the veteran complained 
of continuing sleep disturbance "in that he feels a need to 
be on guard for the safety of his family and he checks around 
the house during the night for signs of danger."  The 
veteran stated that the effect of psychiatric counseling was 
to increase his vivid recall of Vietnam-based trauma.  He 
described several "very serious" post-service incidents of 
road rage.  His PTSD symptoms made it difficult for him to do 
his job.  He described multiple obsessive rituals that lasted 
4 hours a day, including repeatedly checking the locks in his 
house.  He had been married to his wife for 36 years and 
lived with her in their home.  Mental status examination of 
the veteran showed that he was moderately tense with no 
psychosis or suicidal or homicidal intent.  The veteran's GAF 
score was 46, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The VA examiner commented that the veteran's reported 
symptoms were consistent with symptoms documented in prior 
progress notes since the veteran had begun treatment with him 
2 years earlier and also were consistent with all of the 
reports mentioning the veteran's PTSD symptoms that were in 
the claims file.  This examiner also commented that the 
veteran did not appear to be involved in any way in running 
his business and was unable to sustain gainful employment due 
to his PTSD symptoms.  The impressions included PTSD with 
resulting obsessive-compulsive component.

In a December 2006 statement, the veteran notified VA that it 
had all of the medical evidence relevant to his appeal.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling since March 30, 2001 (the date that VA 
received his service connection claim).  His service-
connected PTSD has been evaluated as 70 percent disabling 
since August 4, 2005 (the date of a VA examination showing 
increased symptoms).  He appeals for higher initial staged 
ratings.  See Fenderson, supra.

An evaluation of 30 percent disabling is available under the 
General Rating Formula for Mental Disorders for occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

A higher evaluation of 50 percent disabling is available for 
PTSD under DC 9411 for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The next higher evaluation of 70 percent disabling is 
available for PTSD that is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.

Finally, a maximum evaluation of 100 percent disabling is 
available for PTSD that is manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting himself or others, an 
intermittent inability to perform the activities of daily 
living (including the maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for the names of close relatives, his own occupation, or his 
own name.  Id.

The Board finds that the veteran's service-connected PTSD was 
not more than moderately disabling at any time between 
March 30, 2001, and August 3, 2005.  As such, an initial 
scheduler evaluation higher than 30 percent is not warranted 
for this period.  Mental status examination of the veteran in 
September 2001 showed only that he was anxious and 
experienced panic attacks "but not very often."  He had no 
symptoms of major depression, although he stated that he felt 
"chronically depressed" with very poor sleep and nightmares 
that occurred nightly.  The veteran also experienced constant 
intrusive thoughts about his Vietnam experiences, avoided 
activities or places that reminded him of Vietnam, and had a 
lot of gaps in his memory about his Vietnam experiences.  He 
reported anger outbursts, a very difficult time with 
concentration, an easily exaggerated startle response, 
hypervigilance, and feelings of paranoia "most of the 
time."  However, his GAF score of 65 indicates no more than 
mild to moderate impairment.  The record shows that he had 
been married to his wife for 33 years and lived with her in 
their home, and he was very protective of his wife and their 
two grown daughters.  It is also apparent that the veteran 
maintained his own business during the first period of time 
in question.  

The Board acknowledges the July 17, 2003, and July 28, 2003, 
letters from Dr. J.A.R. concerning the severity of the 
veteran's service-connected PTSD.  However, the veteran's 
PTSD symptoms described in these two letters from Dr. J.A.R. 
are essentially in accord with the symptoms documented on VA 
(fee-based) psychiatric examination of the veteran in 
September 2001 and do not show that his service-connected 
PTSD was more than moderately disabling at any time prior to 
August 4, 2005.  For example, while there is a pronounced 
sleep disturbance and the veteran testified during this time 
that he had daily panic attacks, there is no indication of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  In 
other words, most of the symptoms characteristic of the next 
level of impairment (criteria for 50 percent rating) are not 
apparent prior to August 4, 2005.  

The Board is aware that the symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  However, in 
this case, in addition to the absence of most of the symptoms 
listed in Diagnostic Code 9411 as characteristic of 
occupational and social impairment with reduced reliability 
and productivity (criteria for a 50 percent rating), the only 
GAF score reported prior to August 2005 is 65, which again is 
clearly not consistent with more than mild to moderate 
overall psychiatric impairment.  Thus, the private medical 
evidence does not support the veteran's claim of entitlement 
to an initial schedular rating in excess of 30 percent for 
PTSD from March 30, 2001, to August 3, 2005.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The veteran testified at his Travel 
Board hearing that his PTSD interfered markedly with his 
employment.  However, the psychiatric evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  In this regard, the Board finds that there has been 
no showing by the veteran that his PTSD has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule during the first period of time at issue 
(before August 4, 2005).  The veteran did not indicate any 
significant work impairment when examined during this period 
of time.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating for the first  period of time in 
question pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claims for a higher 
initial rating than 30 percent for PTSD from March 30, 2001, 
to August 3, 2005.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder from March 30, 2001, to 
August 3, 2005, is denied.


                                                             
                                                             
REMAND

Turning next to the issue of whether the veteran's service-
connected PTSD has been manifested by total social and 
occupational impairment such that a staged 100 percent 
evaluation is warranted from August 4, 2005, the veteran was 
provided a VA PTSD examination in August 2005.  He reported 
worsening PTSD symptoms, including continuing sleep 
disturbance, "a need to be on guard for the safety of his 
family," and expanding obsessive-compulsive behaviors which 
the examiner concluded were a result of PTSD.  The veteran's 
GAF score had worsened to 46, indicating serious symptoms, 
and his PTSD symptoms were interfering with his ability to be 
involved in running his business.  The RO recognized the 
increase in psychiatric impairment by increasing the rating 
for the veteran's PTSD to 70 percent and this rating takes 
into account significant psychiatric impairment.  The most 
recent psychiatric examination showed no evidence of 
psychosis, suicidal or homicidal ideation, and the veteran 
was neatly groomed and dressed.  It was also noted that he 
was still married to his wife of 36 years.  However, the 
examiner also reported that it was apparent that the veteran 
was not involved in any substantial way in the running of his 
business and it was concluded that he was unable to sustain 
gainful employment for the foreseeable future due to his PTSD 
symptoms.  

While the latter opinion supports a finding of total 
industrial impairment, it appears to be at odds with the GAF 
score of 46 recorded in the same examination report.  A GAF 
of 41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
(Emphasis added.)  As noted above, the current 70 percent 
rating reflects such serious industrial impairment.  A GAF 
score of lower than 41 would support a finding of 
unemployability.  Id.  

Moreover, in addition to the absence of most of the symptoms 
listed in 38 C.F.R. § 4.130, Diagnostic Code 9411 as 
illustrative of PTSD productive of total social and 
industrial impairment, the amount of time the veteran spends 
running his own business is not clear from the record.    

In view of the foregoing, it is the undersigned's judgment 
that the veteran should be afforded a VA Social and 
Industrial Survey and, following the receipt of the report of 
that study for inclusion into the record, if it does not 
support a 100 percent rating under the cited legal authority, 
the claims file should be sent to the psychiatrist for an 
addendum to his August 4, 2005 examination report.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a Social 
and Industrial Survey.  After reviewing 
the veteran's claims file, with particular 
attention paid to the August 4, 2005 VA 
psychiatric examination report, the 
examiner should address the following:

a.) Is the veteran currently involved in 
running his own business and if so, does 
this constitute more than marginal 
employment, to include in terms of 
wages/remuneration?

b.) If the veteran is currently not 
involved in running his own business in 
more than a marginal way, the examiner 
should determine if the veteran's PTSD is 
manifested by total social or industrial 
inadaptability.

2.  If and only if it is determined by the 
Social and Industrial Survey that the 
veteran is currently involved in running 
his own business in more than a marginal 
way or the veteran's PTSD is not 
manifested by total social or industrial 
inadaptability, the claims file should be 
returned to Steve Marzicola, M.D. of the 
VA Medical Center in West Los Angeles.  
After reviewing the record, to include the 
recently obtained Social and Industrial 
Survey, the psychiatrist is asked to opine 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that the veteran's PTSD is 
manifested by total social and industrial 
impairment. 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended total impairment; 
less likely weighs against the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.    

3.  After completion of any other 
development indicated by the record, the 
AMC/RO must readjudicate the claim of 
entitlement to a staged rating in excess 
of 70 percent for PTSD from August 4, 
2005.  If the claim remains denied, the 
AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


